UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 21, 2007 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida 33634 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. On November 21, 2007, the Registrant received an executed Contract (#H3292) between the Centers for Medicare & Medicaid Services (“CMS”) and WellCare Health Insurance of Arizona, Inc. (“WC AZ”), a wholly-owned subsidiary of the Registrant, pursuant to which WC AZ will offer Medicare Advantage preferred provider services in Georgia commencing January 1, 2008 for a one-year period.A copy of this contract is attached as Exhibit 10.1 to this Current Report on Form 8-K. On November 26, 2007, the Registrant received notice of renewal of its contract between CMS and WellCare Prescription Insurance, Inc. (“WPI”), a wholly-owned subsidiary of the Registrant, pursuant to which WPI provides stand-alone prescription drug plans under Medicare Part D on a nationwide basis.The renewal is for a period of one year ending on December 31, 2008. The foregoing description does not purport to be a complete statement of the parties’ rights and obligations under the above-described contracts.The above description is qualified in its entirety by reference to the contracts. In the interest of providing interested parties with full access to its federal, state and county contracts, the Registrant has elected to file such contracts with the Securities and Exchange Commission.The Registrant does not believe that its business is substantially dependent on many of these contracts when each is taken individually. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Business Acquired. None. (b) Pro Forma Financial Information. None. (c) Shelf Company Transaction. None. (d)Exhibits. The following exhibits are filed as part of this report: Exhibit Number Description 10.1 Contract between the Centers for Medicare & Medicaid Services and WellCare Health Insurance of Arizona, Inc. (H3292). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 28, 2007 WELLCARE HEALTH PLANS, INC. /s/ Thaddeus Bereday Thaddeus Bereday Senior Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description 10.1 Contract between the Centers for Medicare & Medicaid Services and WellCare Health Insurance of Arizona, Inc. (H3292).
